Order entered November 30, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-22-00624-CR

                  DAVID WARREN JACKSON, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F21-00278-R

                                  ORDER

     Before the Court is the November 14, 2022 request of court reporter Marissa

Garza for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record filed by December 14, 2022.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE